Citation Nr: 0926032	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
to include as secondary to service-connected diabetes 
mellitus with peripheral neuropathy.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk



INTRODUCTION

The Veteran had active service from October 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The Veteran's stroke is not shown to be causally or 
etiologically related to service or to his service connected 
type II diabetes mellitus with peripheral neuropathy.


CONCLUSION OF LAW

Residuals of a stroke were not incurred in or aggravated 
during active service and are not proximately due to or the 
result of a service connected disease or injury.  U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated April 2007 and September 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328, Fed. Cir. 2006; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the record for review contains the Veteran's 
service treatment records and private treatment records, and 
the Veteran was afforded a VA examination with a medical 
opinion.  In addition, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

When a Veteran seeks service connection for a disability, 
consideration shall be given to the supporting evidence if 
consistent with the places, types, and circumstances of 
service, as evidenced by service records, the history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303 (a).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service, or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303 (b).

Pursuant to 38 C.F.R. § 3.310 (a) a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998).  (Noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish a secondary service connection claim, the 
Veteran must show: (1) the existence of a current secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310 (a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  (Holding that "when aggravation of a 
veteran's nonservice-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
("Additional disability resulting from the aggravation of a 
nonservice-connected [secondary] condition by a service- 
connected condition is also compensable under 38 C.F.R. § 
3.310 (a)").  If the Veteran succeeds in establishing service 
connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310 (a).

The Veteran contends that he is entitled to service 
connection on a secondary basis for residuals of a stroke due 
to his service-connected diabetes mellitus with peripheral 
neuropathy.  The Veteran had two strokes.  He specifically 
claims entitlement to residuals of the second stroke.

As an initial matter, the Board observes that the Veteran has 
not contended that his claimed stroke residuals are directly 
due to his active service.  Rather, he has consistently 
claimed that he suffered a stroke and resulting residuals as 
a result of his service-connected diabetes mellitus with 
peripheral neuropathy.  Moreover, there is nothing in the 
Veteran's service treatment records or elsewhere in the 
claims folder which even remotely suggests that Veteran had a 
stroke in service.  As such the Veteran's strokes and 
residuals are not related to service.  The Board's discussion 
will therefore be devoted exclusively to the matter of 
secondary service connection.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service- 
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to the first element under Wallin, a careful 
review of the file demonstrates that there is a great amount 
of clinical evidence of residuals of a stroke.  The Veteran 
first suffered a stroke in November 1995.  According to the 
medical history found in the May 2007 VA Examination, the 
Veteran suffered a second stroke in January 2006 and 
documents the presence of stroke residuals.  

Since there is evidence of residuals of a stroke, the Board 
must move to the next element.  With respect to Wallin 
element (2), a service-connected disability, the Veteran was 
granted service connection for diabetes mellitus with 
peripheral neuropathy in a June 2007 rating decision.

With respect to element (3), medical nexus, two conflicting 
medical opinions are contained in the claims file.  The first 
opinion that the Board will address is a statement made by a 
private M.D., Maarten G. Lansberg in November 2007.  Dr. 
Lansberg noted that the Veteran suffered infarcts of the 
thalamus and internal capsule on the left in January 2006.  
Dr. Lansberg opined that the Veteran's uncontrolled diabetes 
and hypertension were probably important casual factors 
associated with his strokes.

Another opinion was provided in an August 2008 VA 
examination.  The examiner opined that the Veteran's second 
stroke was ischemic and not hemorrhagic in origin, secondary 
to atherosclerosis related to high cholesterol count.  The 
Veteran's stroke was not related to diabetes.  The Veteran's 
second stroke was caused by or a result of atherosclerosis 
and cerebral ischemic event and not related to cerebral 
hemorrhage and not related to diabetes mellitus type 2.  
Atherosclerosis is most probably related to high cholesterol 
count and hyperlipidemia.  The examiner came to this 
conclusion after reviewing the Veteran's claim file, the 
Veteran's computerized records, and the examiner's previous 
examination in May 2007.  The VA examiner also reviewed the 
Veteran's history of strokes and complications from the 
diabetes mellitus in May 2007 and did not remark on any sort 
of relationship between the two.

The Board gives greater weight to the opinion of the VA 
examiner, since it is indicated that the examiner reviewed 
the claims file, computerized records, and the previous 
examination.  The Board notes that the private Dr. stated 
that the stroke was probably related to diabetes, but 
provided no rational for his opinion.  The Board finds this 
statement speculative and does not give it much probative 
value.  Also, none of the medical evidence shows any 
indication that the service connected diabetes mellitus has 
aggravated any of the stroke residuals.  Therefore, element 
(3) is not met and the claim fails on that.

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for residuals of a stroke 
as secondary to service-connected diabetes mellitus with 
peripheral neuropathy have not been met.  A preponderance of 
the evidence is against the Veteran's claim.  The benefits 
sought on appeal are therefore denied.


ORDER

Service connection for residuals of a stroke, to include as 
secondary to service-connected diabetes mellitus with 
peripheral neuropathy, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


